Case 4:19-cr-0032Q) Document 11 Filed 11/06/19 @. 1lof7 PagelD 15

 

FOR THE NORTHERN DISTRICT OF TEXAS
FORT WORTH DIVISION

OR\ GIN AL IN THE UNITED STATES DISTRICT court oe

UNITED STATES OF AMERICA rome

v. No. U119-CR-=33

DEBRA MORGAN (1)

PL Oe py tears,
fn

at

PLEA AGREEMENT WITH WAIVER OF APPEAL
Debra Morgan (the defendant), the defendant’s attorney, Justin Sparks, and the
government, agree as follows:
1. Rights of the Defendant: |The defendant understands that she has the
right:
a. to plead not guilty;
b. to have a trial by jury;
C. to have her guilt proven beyond a reasonable doubt;

d. to confront and cross-examine witnesses and to call witnesses in her
defense; and

€. against compelled self-incrimination.

2. Waiver of rights and plea of guilty: The defendant waives these rights,
waives any defenses she may have based on any statute of limitations, waives the right to .
receive any further discovery from the government, and pleads guilty to the offense
alleged in Count One of the Information, charging a violation of 18 U.S.C. § 1343, that is

wire fraud. The defendant understands the nature and elements of the crime to which

Plea Agreement - Page 1

 
 

Case 4:19-cr-0032@ Document 11 Filed 11/06/19 @- 2of7 PagelD 16

she is pleading guilty, and agrees that the factual resume she has signed is true and will

be submitted as evidence.

3. Sentence: The maximum penalties the Court can impose are as follows:
a. imprisonment for a period not more than 20 years;
b. a fine not to exceed $250,000, or twice any pecuniary gain to the

defendant or loss to the victims;

c. a term of supervised release of up to 3 years which may be
mandatory under the law and will follow any term of imprisonment.
If the defendant violates any condition of the term of supervised
release, the Court may revoke such release term and require that the
defendant serve an additional period of confinement;

d. a mandatory special assessment of $100;

e. restitution to victims or to the community, which may be mandatory
under the law, and which the defendant agrees may include
restitution arising from all relevant conduct of the scheme to
defraud, not limited to that arising from the offense of conviction

alone; and
f. costs of incarceration and supervision.
4. Court’s sentencing discretion and role of the Guidelines: The

defendant understands that the sentence in this case will be imposed by the Court after
consideration of the United States Sentencing Guidelines. The guidelines are not binding
on the Court, but are advisory only. The defendant has reviewed the guidelines with her
attorney, but understands no one can predict with certainty the outcome of the Court’s
consideration of the guidelines in this case. The defendant fully understands that the
actual sentence imposed (so long as it is within the statutory maximum) is solely in the
discretion of the Court, and she will not be allowed to withdraw her plea if her sentence is

higher than expected.

Plea Agreement - Page 2
 

Case 4:19-cr-0032@ Document 11 Filed 11/06/19 @- 30f 7 PagelD 17

5. Mandatory special assessment: The defendant agrees to pay to the U.S.
District Clerk the amount of $100, in satisfaction of the mandatory special assessment in
this case.

6. Restitution. Pursuant to 18 U.S.C. § 3663(a), the defendant agrees to
pay restitution for losses resulting from all of her criminal conduct, including all relevant
conduct and other criminal conduct related or similar to her offense of conviction, as
determined by the Court. The defendant further understands and agrees that restitution
will not be limited to losses stemming from the offense of conviction alone. The
defendant agrees to cooperate fully in the identification of assets to be applied toward
restitution. The defendant’s agrees to cooperate with the government. The defendant
understands that the cooperation obligations include: (A) fully and truthfully completing
the Department of Justice’s Financial Statement of Debtor form, and any addendums to
said form deemed necessary by the government, within ten days of the guilty plea
hearing; (B) submitting to a financial deposition or interview (should the government
deem it necessary) prior to sentencing regarding the subject matter of said form; (C)
providing any documentation within her possession or control requested by the
government regarding her financial condition; and (D) fully and truthfully answering all
questions regarding her past and present financial condition in such interview(s).

7. Defendant’s cooperation with financial investigation: In order to
assist in the collection of fines and restitution, the defendant shall, upon demand, submit
a personal financial statement under oath and submit to interviews by the government and

the U.S. Probation Office regarding her capacity to satisfy any fines or restitution. The

Plea Agreement - Page 3
 

Case 4:19-cr-0032 Document 11 Filed 11/06/19 @- 4of7 PagelD 18

defendant expressly authorizes the United States Attorney’s Office to immediately obtain
a credit report on her in order to evaluate her ability to satisfy any financial obligation
imposed by the Court. The defendant fully understands that any financial obligation
imposed by the Court, including a restitution order and/or the implementation of a fine, is
due and payable immediately. In the event the Court imposes a schedule for payment of
restitution, the defendant agrees that such a schedule represents a minimum payment
obligation and does not preclude the U.S. Attorney’s Office from pursuing any other
means by which to satisfy her full and immediately enforceable financial obligation.

The defendant understands that she has a continuing obligation to pay in full as soon as
possible any financial obligation imposed by the Court.

8. Defendant’s testimony: The defendant is not obligated by this
agreement to testify in any criminal proceeding related to this case, nor is the defendant
required to provide testimony concerning any other criminal offenses about which she
has knowledge. If she chooses to do so, however, her testimony must be complete and
truthful. Incomplete or dishonest testimony will be a breach of this agreement.

9. Government’s agreement: The government will not bring any
additional charges against the defendant based upon the conduct underlying and related to
the defendant’s plea of guilty. |

10. Violation of agreement: The defendant understands that if she violates
any provision of this agreement, or if her guilty plea is vacated or withdrawn, the
government will be free from any obligations of the agreement and free to prosecute the

defendant for all offenses of which it has knowledge. In such event, the defendant

Plea Agreement - Page 4
 

 

Case 4:19-cr-0032@ Document 11 Filed 11/06/19 &- 5o0f 7 PagelD.19

waives any objections based upon delay in prosecution. If the plea is vacated or
withdrawn for any reason other than a finding that it was involuntary, the defendant also
waives objection to the use against her of any information or statements she has provided
to the government, and any resulting leads.

11. Voluntary plea: This plea of guilty is freely and voluntarily made and is
not the result of force or threats, or of promises apart from those set forth in this plea
agreement. There have been no guarantees or promises from anyone as to what
sentence the Court will impose.

12. Representation of counsel: The defendant has thoroughly reviewed all
legal and factual aspects of this case with her lawyer and is fully satisfied with that
lawyer’s legal representation. The defendant has received from her lawyer explanations
satisfactory to her concerning each paragraph of this plea agreement, each of her rights
affected by this agreement, and the alternatives available to her other than entering into
this agreement. Because she concedes that she is guilty, and after conferring with her
lawyer, the defendant has concluded that it is in her best interest to enter into this plea
agreement and all its terms, rather than to proceed to trial in this case.

13. Waiver of right to appeal or otherwise challenge sentence: The
defendant waives her rights, conferred by 28 U.S.C. § 1291 and 18 U.S.C. § 3742, to
appeal the conviction, sentence, fine, order of restitution, and order of forfeiture. The
defendant further waives her right to contest her conviction, sentence, fine, order of
restitution, and order of forfeiture in any collateral proceeding, including proceedings

under 28 U.S.C. § 2241 and 28 U.S.C. § 2255. The defendant, however, reserves the

Plea Agreement - Page 5
 

Case 4:19-cr-0032@ Document 11 Filed 11/06/19 @- 6 of 7 PagelD 20

rights to bring (a) a direct appeal of (i) a sentence exceeding the statutory maximum
punishment, or (ii) an arithmetic error at sentencing; (b) to challenge the voluntariness of
this plea of guilty or this waiver; and (c) to bring a claim of ineffective assistance of
counsel.

14. Limitation of Agreement: This agreement is limited to the United States
Attorney's Office for the Northern District of Texas and does not bind any other federal,
state, or local prosecuting authorities, nor does it prohibit any civil or administrative

proceeding against the defendant or any property.

Plea Agreement - Page 6
 

Case 4:19-cr-0032@) Document 11 Filed 11/06/19 a 7of7 PagelD 21

15.  Entirety of agreement:

This document is a complete statement of the

parties’ agreement and may not be modified unless the modification is in writing and

signed by all parties.

AGREED TO AND SIGNED this 21 day of October

Debra Vora

Defendant

UK snes i Defendant

, 2019.

ERIN NEALY SOX

UNITED STATES ATTORNEY

¢ / v
NANCY E. LARSON
Assistant United States Attorney
D.C. Bar No. 430780
Burnett Plaza, Suite 1700
801 Cherry Street, Unit #4
Fort Worth, Texas 76102

> 817.252.5200
817.978.3094

     
   

uty Criminal Chief

I have read or had read to me this plea agreement and have carefully reviewed every part
of it with my attorney. I fully understand it and voluntarily agree to it.

Doors (Yona

DEBRA MORGAN \
Defendant

jo/2/ /4
Date

I am the defendant’s attorney. I have carefully reviewed every part of this plea
agreement with the defendant. To my knowledge and belief, my client’s decision to
enter into this plea agreement is an informed and voluntary one.

 

 

JUSTIN SPARKS
omey for Defendant

Plea Agreement - Page 7

ro/a / ;

Datd
